DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/824,015 filed 03/26/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/30/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 6-10, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claims 1 and 9.
Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claims 1 and 9 are directed to a method and a system, which are directed to one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
 “calculating a plurality of state-action values based on sensor data representing an observed state": A person of ordinary skill in the art can mentally process data and detect objects from that data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “generating a plurality of linear models mapping the plurality of state-actions values to the sensor data”, involves the mere generating of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “reinforcement learning agent controller”, “fuzzy controller”,  and “processor” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The first limitation treated above, “generating a plurality of linear models mapping the plurality of state-actions values to the sensor data” are directed to the well-understood, routine, and conventional activity of gathering and transferring information.  See MPEP § 2106.05(d) (II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components such as “reinforcement learning agent controller”, “fuzzy controller”,  and “processor” to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.	Examiner Notes: incorporating the subject matter of actuating the autonomous vehicle as stated in claims 3-5 and 11-13, similar stated in claim 17, would overcome the current 101 rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shalev-Shwartz et al. (USPGPub 2018/0032082) in view Angelov et al. (Simpl_eTS: A Simplified Method for Learning Evolving Takagi-Sugeno Fuzzy Models, 2005).	As per claim 1, Shalev-Shwartz discloses a method, comprising: 	calculating, via a reinforcement learning agent (RLA) controller, a plurality of state-action values based on sensor data representing an observed state (see at least paragraph 0176; wherein driving policy module 803, which is discussed in more detail below and which may be implemented using processing unit 110, may implement a desired driving policy in order to decide on one or more navigational actions for the host vehicle to take in response to the sensed navigational state…The technology used to generate the output of driving policy module 803 may include reinforcement learning. The output of driving policy module 803 may include at least one navigational action for the host vehicle and may include a desired acceleration, a desired yaw rate for the host vehicle, a desired trajectory, among other potential desired navigational actions), wherein the RLA controller utilizes a deep neural network (DNN) (see at last paragraph 0173; wherein any of the modules (e.g., modules 801, 803, and 805) disclosed herein may implement techniques associated with a trained system (such as a deep neural network)); and 		mapping the plurality of state-action values to the sensor data (see at least paragraph 0176; wherein driving policy module 803, which is discussed in more detail below and which may be implemented using processing unit 110, may implement a desired driving policy in order to decide on one or more navigational actions for the host vehicle to take in response to the sensed navigational state). Shalev-Shwartz does not explicitly mention generating, via a fuzzy controller, a plurality of linear models. 	However Angelov does disclose:	generating, via a fuzzy controller, a plurality of linear models (see at least page 1068 paragraph 4; wherein the nonlinear system forms a collection of loosely (fuzzily) coupled (blended) multiple linear models).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Angelov with the teachings as in Shalev-Shwartz. The motivation for doing so would have been to provide a simplified way to achieve fuzzy linear models, see Angelov Abstract. 	As per claims 2, 10, and 18, Shalev-Shwartz discloses wherein the plurality of state-action values correspond to an optimal policy generated during reinforcement learning training (see at least paragraph 0176; wherein driving policy module 803, which is discussed in more detail below and which may be implemented using processing unit 110, may implement a desired driving policy in order to decide on one or more navigational actions for the host vehicle to take in response to the sensed navigational state…The technology used to generate the output of driving policy module 803 may include reinforcement learning. The output of driving policy module 803 may include at least one navigational action for the host vehicle and may include a desired acceleration, a desired yaw rate for the host vehicle, a desired trajectory, among other potential desired navigational actions). 	As per claims 3 and 11, Shalev-Shwartz discloses further comprising actuating an agent based on at least one of the plurality of state-action values or the plurality of linear models (see at least paragraph 0176; wherein the technology used to generate the output of driving policy module 803 may include reinforcement learning. The output of driving policy module 803 may include at least one navigational action for the host vehicle and may include a desired acceleration, a desired yaw rate for the host vehicle, a desired trajectory, among other potential desired navigational actions).  	As per claim 4, 12, and 19, Shalev-Shwartz discloses wherein the agent comprises an autonomous vehicle (see at least abstract; wherein navigating an autonomous vehicle). 	As per claims 5 and 13, Shalev-Shwartz discloses wherein actuating the agent further comprises adjusting a speed of the autonomous vehicle based on at least one of the plurality of state-action values or the plurality of linear models (see at least paragraph 0176; wherein the technology used to generate the output of driving policy module 803 may include reinforcement learning. The output of driving policy module 803 may include at least one navigational action for the host vehicle and may include a desired acceleration, a desired yaw rate for the host vehicle, a desired trajectory, among other potential desired navigational actions).  	As per claims 6, 14, and 20, Angelov discloses wherein the plurality of linear models comprise a set of IF- THEN rules mapping the plurality of state-action values to the sensor data (see at least page 1068 and equation 1; wherein IF-THEN fuzzy rules are present based on inputs provided).  	As per claims 7 and 15, Angelov discloses wherein the fuzzy controller uses an Evolving Takagi- Sugeno (ETS) model to generate the plurality of linear models (see at least page 1068 paragraph 2; wherein the eTS model is a TS fuzzy model…paragraph 4; wherein at the heart of the TS method for fuzzy modeling is the segmentation of the data space into fuzzily defined regions. The fuzzy regions are parameterized and each region is associated with a linear sub-system. As a result, the nonlinear system forms a collection of loosely (fuzzily) coupled (blended) multiple linear models).  	As per claims 8 and 16, Angelov discloses further comprising: determining, via the fuzzy controller, one or more data clusters corresponding to the sensor data, wherein each of the one or more data clusters comprises a focal point and a radius (see at least page 1070 paragraph 2; wherein The actual learning algorithm starts (stage 1) with the first standardized data sample that establishes the focal point of the first cluster (i=1). Its coordinates are used to form the antecedent part of the fuzzy rule (1) using for example the Cauchy membership functions (2). Its scatter, S is assumed equal to 0. Equation 14).	As per claim 9, Shalev-Shwartz discloses a system, comprising: 	at least one processor (see at least Figure 1; item 110); and 	at least one memory, wherein the at least one memory stores instructions executable by the at least one processor (see at least paragraph 0072; wherein each memory 140, 150 may include software instructions that when executed by a processor (e.g., applications processor 180 and/or image processor 190), may control operation of various aspects of system 100) such that the at least one processor is programmed to:  20Atty. Docket No. 84138063(65080-3302) 	calculate, via a deep neural network (see at last paragraph 0173; wherein any of the modules (e.g., modules 801, 803, and 805) disclosed herein may implement techniques associated with a trained system (such as a deep neural network)), a plurality of state-action values based on sensor data representing an observed state see at least paragraph 0176; wherein driving policy module 803, which is discussed in more detail below and which may be implemented using processing unit 110, may implement a desired driving policy in order to decide on one or more navigational actions for the host vehicle to take in response to the sensed navigational state…The technology used to generate the output of driving policy module 803 may include reinforcement learning. The output of driving policy module 803 may include at least one navigational action for the host vehicle and may include a desired acceleration, a desired yaw rate for the host vehicle, a desired trajectory, among other potential desired navigational actions); and 	mapping the plurality of state-action values to the sensor data (see at least paragraph 0176; wherein driving policy module 803, which is discussed in more detail below and which may be implemented using processing unit 110, may implement a desired driving policy in order to decide on one or more navigational actions for the host vehicle to take in response to the sensed navigational state). Shalev-Shwartz does not explicitly mention generate a plurality of linear models.	However Angelov does disclose:	generate a plurality of linear models (see at least page 1068 paragraph 4; wherein the nonlinear system forms a collection of loosely (fuzzily) coupled (blended) multiple linear models).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Angelov with the teachings as in Shalev-Shwartz. The motivation for doing so would have been to provide a simplified way to achieve fuzzy linear models, see Angelov Abstract.	As per claim 17, Shalev-Shwartz discloses an autonomous agent, comprising: 	at least one processor (see at least Figure 1; item 110); and 	at least one memory, wherein the at least one memory stores instructions executable by the at least one processor (see at least paragraph 0072; wherein each memory 140, 150 may include software instructions that when executed by a processor (e.g., applications processor 180 and/or image processor 190), may control operation of various aspects of system 100) such that the at least one processor is programmed to: 	calculate, via a deep neural network (see at last paragraph 0173; wherein any of the modules (e.g., modules 801, 803, and 805) disclosed herein may implement techniques associated with a trained system (such as a deep neural network)), a plurality of state-action values based on sensor data representing an observed state (see at least paragraph 0176; wherein driving policy module 803, which is discussed in more detail below and which may be implemented using processing unit 110, may implement a desired driving policy in order to decide on one or more navigational actions for the host vehicle to take in response to the sensed navigational state…The technology used to generate the output of driving policy module 803 may include reinforcement learning. The output of driving policy module 803 may include at least one navigational action for the host vehicle and may include a desired acceleration, a desired yaw rate for the host vehicle, a desired trajectory, among other potential desired navigational actions); 	mapping the plurality of state-action values to the sensor data (see at least paragraph 0176; wherein driving policy module 803, which is discussed in more detail below and which may be implemented using processing unit 110, may implement a desired driving policy in order to decide on one or more navigational actions for the host vehicle to take in response to the sensed navigational state); and  21Atty. Docket No. 84138063(65080-3302) 	actuate the autonomous agent based on at least one of the plurality of state-action values or the plurality of linear models (see at least paragraph 0176; wherein the technology used to generate the output of driving policy module 803 may include reinforcement learning. The output of driving policy module 803 may include at least one navigational action for the host vehicle and may include a desired acceleration, a desired yaw rate for the host vehicle, a desired trajectory, among other potential desired navigational actions). Shalev-Shwartz does not explicitly mention generate a plurality of linear models.	However Angelov does disclose:	generating, via a fuzzy controller, a plurality of linear models (see at least page 1068 paragraph 4; wherein the nonlinear system forms a collection of loosely (fuzzily) coupled (blended) multiple linear models).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Angelov with the teachings as in Shalev-Shwartz. The motivation for doing so would have been to provide a simplified way to achieve fuzzy linear models, see Angelov Abstract.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2020/0193271 – Provides a system and method for predicting a characteristic of an object in an artificial intelligence system. The method includes evaluating the object using a first model to produce a first prediction of a characteristic of the object. The object is evaluated using a second model to produce a second prediction of the characteristic of the object, the second model being dissimilar to the first model. A final prediction of the characteristic of the object is generated as a function of dynamic weightings of the first prediction and the second prediction.	USPGPub 2020/0065665 – Provides a computing system can determine a vehicle action based on inputting vehicle sensor data to a first neural network including a first safety agent that can determine a probability of unsafe vehicle operation. The first neural network can be adapted, at a plurality of times, by a periodically retrained deep reinforcement learning agent that includes a second deep neural network including a second safety agent. A vehicle can be operated based on the vehicle action	CN105189237A – Provides a control device and more particularly to a device for controlling an autonomous or partially autonomous land vehicle.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662